Exhibit FORM OF FEDERAL TAX OPINION March , 2010 Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Financial Services, Inc. Colonial Bank, FSB Ladies and Gentlemen: You have requested this firm’s opinion regarding the material federal income tax consequences that will result from the conversion of Colonial Bankshares, MHC, a federal mutual holding company (the “Mutual Holding Company”) into the capital stock form of organization (the “Conversion”), as effectuated pursuant to the two integrated transactions described below. In connection therewith, we have made such investigations as we have deemed relevant or necessary for the purpose of this opinion. In our examination, we have assumed the authenticity of original documents, the accuracy of copies and the genuineness of signatures.We have further assumed the absence of adverse facts not apparent from the face of the instruments and documents we examined and have relied upon the accuracy of the factual matters set forth in the Plan of Conversion and Reorganization of Colonial Bankshares, MHC (the “Plan”) and the Registration Statement filed by Colonial Financial Services, Inc., a Maryland stock corporation (the “Holding Company”) with the Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, as amended, and the Application for Conversion on Form AC filed by the Mutual Holding Company with the Office of Thrift Supervision (the “OTS”).In addition, we are relying on a letter from RP Financial, LC. to you stating its belief as to certain valuation matters described below.Capitalized terms used but not defined herein shall have the same meaning as set forth in the Plan.Furthermore, we assume that each of the parties to the Conversion will comply with all reporting obligations with respect to the Conversion required under the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury Regulations thereunder. Our opinion is based upon the existing provisions of the Internal Revenue Code of 1986, as amended (the “Code”), and regulations thereunder (the “Treasury Regulations”), and upon current Internal Revenue Service (“IRS”) published rulings and existing court decisions, any of which could be changed at any time.Any such changes may be retroactive and could significantly modify the statements and opinions expressed herein.Similarly, any change in the facts and assumptions stated below, upon which this opinion is based, could modify the conclusions.This opinion is as of the date hereof, and we disclaim any obligation to advise you of any change in any matter considered herein after the date hereof. Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Financial Services, Inc. Colonial Bank, FSB March , Page 2 We opine only as to the matters we expressly set forth, and no opinions should be inferred as to any other matters or as to the tax treatment of the transactions that we do not specifically address.We express no opinion as to other federal laws and regulations, or as to laws and regulations of other jurisdictions, or as to factual or legal matters other than as set forth herein. For purposes of this opinion, we are relying on the representations as to factual matters provided to us by the Mutual Holding Company, Colonial Bank, FSB, Colonial Bankshares, Inc. and the Holding Company, as set forth in the certificates for each of those aforementioned entities and signed by authorized officers of each of the aforementioned entities, incorporated herein by reference. DESCRIPTION OF PROPOSED TRANSACTION Based upon our review of the documents described above, and in reliance upon such documents, we understand that the relevant facts are as follows.Colonial Bank, FSB (the “Bank”) is a federally-chartered savings bank headquartered in Vineland, New Jersey.It was originally founded in 1913 as a mutual organization and converted to stock form in 2003 as part of the Bank’s mutual holding company reorganization, whereby the Bank became the wholly owned subsidiary of Colonial Bankshares, Inc., a federal corporation (the “Mid-Tier Holding Company”).In June 2005, the Mid-Tier Holding Company sold 2,079,980 shares of its common stock to the public, representing 46% of its then-outstanding shares.The remaining 2,441,716 shares were issued to the Mutual Holding Company.The Mutual Holding Company is a mutual holding company with no stockholders.The Mutual Holding Company has members (e.g., the depositors of the Bank), who are entitled upon the complete liquidation of the Mutual Holding Company to liquidation proceeds after the payment of creditors. Within the last six months, the Boards of Directors of the Mutual Holding Company, the Holding Company, the Mid-Tier Holding Company, and the Bank have adopted the Plan providing for the Conversion of the Mutual Holding Company from a federally chartered mutual holding company to the capital stock form of organization.A new Maryland stock corporation, the Holding Company, was incorporated in March 2010, as part of the Conversion and will succeed to all the rights and obligations of the Mutual Holding Company and the Mid-Tier Holding Company and will issue Holding Company Common Stock in the Conversion. Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Financial Services, Inc. Colonial Bank, FSB March , Page 3 At the present time, two transactions referred to as the “MHC Merger” and the “Mid-Tier Merger” are being undertaken.Pursuant to the Plan, the Conversion will be effected in the following steps, in such order as is necessary to consummate the Conversion: (1) The Mid-Tier Holding Company will establish the Holding Company as a first-tier Maryland-chartered stock holding company subsidiary. (2) The Mutual Holding Company will merge with and into the Mid-Tier Holding Company with the Mid-Tier Holding Company as the resulting entity (the “MHC Merger”) whereby the shares of Mid-Tier Holding Company held by the Mutual Holding Company will be cancelled and the members of the Mutual Holding Company will automatically, without any further action on the part of the holders thereof, constructively receive liquidation interests in Mid-Tier Holding Company in exchange for their liquidation interests in the Mutual Holding Company. (3) Immediately after the MHC Merger, the Mid-Tier Holding Company will merge with and into the Holding Company (the “Mid-Tier Merger”), with the Holding Company as the resulting entity.As part of the Mid-Tier Merger, the liquidation interests in Mid-Tier Holding Company constructively received by the members of Mutual Holding Company immediately prior to Conversion will automatically, without further action on the part of the holders thereof, be exchanged for an interest in the Liquidation Account and the Minority Shares shall be converted into and become the right to receive Holding Company Common Stock based on the Exchange Ratio. (4) Immediately after the Mid-Tier Merger, the Holding Company will offer for sale its Common Stock in the Offering. (5) The Holding Company will contribute at least 50% of the net proceeds of the Offering to the Bank in constructive exchange for common stock of the Bank and the Bank Liquidation Account. Following the Conversion, a Liquidation Account will be maintained by the Holding Company for the benefit of Eligible Account Holders and Supplemental Eligible Account Holders who continue to maintain their deposit accounts with the Bank.Pursuant to Section 19 of the Plan, the Liquidation Account will be equal to the product of (a) the percentage of the outstanding shares of the common stock of the Mid-Tier Holding Company owned by the Mutual Holding Company multiplied by (b) the Mid-Tier Holding Company’s total stockholders’ equity as reflected in the latest statement of financial condition contained inthe final Prospectus utilized in the Conversion plus the value of the net assets of the Mutual Holding Company as reflected in the latest statement of financial condition of the Mutual Holding Company prior to the effective date of the Conversion (excluding its ownership of Mid-Tier Holding Company common stock).In turn, the Holding Company will hold the Bank Liquidation Account.The terms of the Liquidation Account and Bank Liquidation Account, which supports the payment of the Liquidation Account in the event the Holding Company lacks sufficient net assets, are described in Section 19 of the Plan. Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Financial Services, Inc. Colonial Bank, FSB March , Page 4 All of the then-outstanding shares of Mid-Tier Holding Company common stock owned by the Minority Stockholders will be converted into and become shares of Holding Company Common Stock pursuant to the Exchange Ratio that ensures that after the Conversion, Minority Stockholders will own in the aggregate the same percentage of Holding Company Common Stock as they held Mid-Tier Holding Company common stock immediately prior to the Conversion, exclusive of Minority Stockholders’ purchases of additional shares of Holding Company Common Stock in the Offering and receipt of cash in lieu of fractional shares.Immediately following the Mid-Tier Merger, additional shares of Holding Company Common Stock will be sold to depositors and former shareholders of the Bank and Mid-Tier Holding Company and to members of the public in the Offering. As a result of the Mid-Tier Merger and the MHC Merger, the Holding Company will be a publicly-held corporation, will register the Holding Company Common Stock under Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and will become subject to the rules and regulations thereunder and file periodic reports and proxy statements with the SEC.The Bank will become a wholly owned subsidiary of the Holding Company and will continue to carry on its business and activities as conducted immediately prior to the Conversion. The stockholders of the Holding Company will be the former Minority Stockholders of the Mid-Tier Holding Company immediately prior to the MHC Merger, plus those persons who purchase shares of Holding Company Common Stock in the Offering.Nontransferable rights to subscribe for the Holding Company Common Stock have been granted, in order of priority, to depositors of the Bank who have account balances of $50.00 or more as of the close of business on January 31, 2009 (“Eligible Account Holders”), the Bank’s tax-qualified employee plans (“Employee Plans”), depositors of the Bank who have account balances of $50.00 or more as of the close of business on the Supplemental Eligibility Record Date (“Supplemental Eligible Account Holders”), and depositors of the Bank as of the Voting Record Date (other than Eligible Account Holders and Supplemental Eligible Account Holders) and any borrower who qualifies as a Voting Member (“Other Members”).Subscription rights are nontransferable.The Holding Company will also offer shares of Holding Company Common Stock not subscribed for in the subscription offering, if any, for sale in a community offering to certain members of the general public. Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Financial Services, Inc. Colonial Bank, FSB March , Page 5 OPINIONS Based on the foregoing description of the MHC Merger and the Mid-Tier Merger, and subject to the qualifications and limitations set forth in this letter, we are of the opinion that: 1.The MHC Merger of the Mutual Holding Company with and into Mid-Tier Holding Company will qualify as a tax-free reorganization within the meaning of Section 368(a)(1)(A) of the Code.(Section 368(a)(l)(A) of the Code.) 2.The constructive exchange of the Eligible Account Holders and Supplemental Eligible Account Holders liquidation interests in the Mutual Holding Company for liquidation interests in the Mid-Tier Holding Company in the MHC Merger will satisfy the continuity of interest requirement of Section 1.368-1(b) of the Income Tax Regulations.(cf.
